EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 29th day of October, 2018 by and
between XG Sciences, Inc. a Michigan corporation (“XGS" or the “Employer” and
collectively with any entity that is wholly or partially owned by XGS, the
“Company”), located at 3101 Grand Oak Drive, Lansing, MI 48911 and Jacqueline
Lemke, (“Executive”), an individual who resides at 14239 Kingdom Court

Fishers, IN 46040.

 

RECITALS:

 

WHEREAS, the Company is engaged in the business of researching, developing,
manufacturing, and selling graphene nanoplatelets and certain other value-added
products that contain graphene nanoplatelets; and

 

WHEREAS, XGS desires to employ Executive as an officer in the capacity of Chief
Financial Officer, and Executive desires to be employed by XGS in such capacity,
in accordance with the terms, covenants, and conditions as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:

 

1.       Employment Period. Subject to the terms and conditions set forth herein
and unless sooner terminated as hereinafter provided, XGS shall employ Executive
as an officer, and Executive agrees to serve as an officer and accepts such
employment beginning on November 19, 2018 (the “Effective Date”). This Agreement
shall remain in effect until either party delivers a written notice of a
termination pursuant to Section 5 hereof. For purposes of this Agreement, the
period from the Effective Date until the termination of Executive’s employment
shall hereinafter be referred to as the “Term”. Executive’s employment pursuant
to this Agreement shall be “at will” as such term is construed under Michigan
law.

 

2.       Title and Duties. During the period from the Effective Date through the
Term, XGS shall employ Executive as its Chief Financial Officer (“CFO”), and
Executive accepts employment in such capacity. Executive will report to the CEO
and be subject to the general supervision and direction of the CEO and as needed
for compliance and governance purposes of the Board of Directors of the Company
(“Board”). If requested, Executive will serve in similar capacities for each or
any subsidiary of XGS without additional compensation. Executive shall perform
such duties as are customarily performed by someone holding the title of CFO in
the same or similar businesses or enterprises as that engaged in by the Company
and such other duties as the CEO may assign from time to time. 

 

3.       Compensation and Benefits of Executive. The Company shall compensate
Executive for Executive's services rendered under this Agreement as follows:

 

a.Base Salary. Unless otherwise adjusted by the CEO and approved by the
Compensation Committee of the Board (the “Compensation Committee”), the Company
shall pay Executive an annualized base salary of $235,000 (the “Base Salary”),
payable in equal installments at such times as is consistent with normal Company
payroll policy.

 

1

 

 

b.Bonus. Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”), which shall set
annual target incentives for the Executive and other senior ranking employees
that are determined by the CEO and approved by the Compensation Committee. The
Company will target an annual bonus of 30% of the Executive’s Base Salary (the
“Target Bonus”). Executive understands and acknowledges that she must be an
employee of the Company on December 31st of any given fiscal year in order to be
eligible to receive all or any portion of a bonus for such fiscal year. Upon
meeting the performance thresholds established by the CEO and approved by the
Compensation Committee in the MIP for any such year, the actual bonus payout for
such year will be no less than 100% of the Target Bonus. However, the Executive
shall be eligible to receive up to 150% of the Target Bonus in the event that
the Company’s and/or the Executive’s performance exceeds the thresholds set for
the Target Bonus.

 

c.Benefits. Subject to the eligibility requirements, and enrollment provisions
of the Company’s employee benefit plans, Executive may, to the extent she so
chooses, participate in any and all of the Company’s employee benefit plans for
qualified members of Executive’s family at the Company’s expense. All Company
benefits are identified in the Employee Handbook and are subject to change
without notice or explanation. In addition, subject to the eligibility
requirements and enrollment provisions of the Company’s executive benefit
programs, Executive shall also be eligible to participate in any and all other
benefits programs established for officers of the Company.

 

d.Stock Options. At the end of the fiscal quarter in which you join the Company
(“Grant Date”) as an employee, Executive will be granted an option to purchase
120,000 shares of the Company’s common stock (the “Options”) on the terms and
conditions listed below. Such Options will have a strike price equal to $8.00
per share which is the fair market value of the common stock as of the date of
this Agreement based upon recently completed and currently contemplated capital
raising activities with disinterested third parties. The vesting provisions of
such Options shall be as outlined below. These Options shall be treated as
incentive stock options (ISOs) to the maximum extent permitted under applicable
law, and the remainder of the Options, if any, shall be treated as non-qualified
stock options. The grant of these Options will be made pursuant to the Company’s
Equity Incentive Plan (the “Plan”) and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)). So long as Executive remains
employed by the Company, such Options will have a seven-year term before
expiration. Nothing herein shall preclude XGS from granting Executive additional
equity compensation under the Plan or its successor.

 

100% of such Options will be time-based options and will vest according to the
following schedule:

 

i.25% shares will vest on the first anniversary of the Grant Date; and

ii.25% shares will vest on the second anniversary of the Grant Date; and

iii.25% shares will vest on the third anniversary of the Grant Date; and

iv.25% shares will vest on the fourth anniversary of the Grant Date.

Executive understands that, pursuant to the Plan, upon termination of his/her
employment, she will only have ninety (90) days to exercise any vested portion
of the Options. All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of the
Company.

 

2

 

 

e.Temporary Commuting Allowance. The Company agrees to reimburse Executive for
up to $1,800 per month for commuting and temporary housing expenses incurred
prior to the earlier of (i) Executive’s permanent relocation to the greater
Lansing, MI area, or (ii) August 15, 2021 (the “Temporary Commuting
Assistance”). Expenses reimbursable under the Temporary Commuting Allowance
include pre-move travel (between Fishers, IN and Lansing, MI), related lodging
and meal expenses and other related transition expenses, and will be reimbursed
after receipts are submitted for such expenses in accordance with the Company’s
policy for expense reimbursements.

 

f.Permanent Relocation Expenses. The Company agrees to reimburse Executive for
up to $25,000 in the aggregate for any expenses incurred in connection with the
Executive’s permanent relocation to the greater Lansing, MI area; provided, that
such expenses are incurred prior to August 15, 2021 or such other mutually
agreed upon date (the “Permanent Relocation Assistance”). Any relocation
expenses incurred by Executive after August 15, 2021 will not be reimbursable by
the Company unless otherwise mutually agreed upon in writing by the Executive
and the Company. The Company will require two (2) quotes from vendors prior to
payment of moving expenses. Executive understands and acknowledges that he/she
will forfeit any unused Permanent Relocation Assistance after August 15, 2021.

 

g.Personal Time-Off and Holidays. Executive’s personal time-off (“PTO”) and
holidays shall be consistent with the standards set forth in the Company’s
Employee Handbook, as revised from time to time or as otherwise published by the
Company. Notwithstanding the previous sentence, Executive will be eligible for
one hundred forty four (144) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than sixteen hours (16) hours of PTO can be accrued beyond this
annual limit for any employee at any time. Thus, when accrued PTO reaches one
hundred sixty (160) hours, Executive will cease accruing PTO until accrued PTO
is one hundred forty four (144) hours or less, at which point Executive will
again accrue PTO until she reaches one hundred sixty (160) hours. In addition to
PTO, there are also nine (9) paid national holidays and one (1) “floater” day
available to Company employees. Executive agrees to schedule such PTO so that it
minimally interferes with the Company’s operations. Executive further
understands and acknowledges that pursuant to Company policy, the Company does
not pay out unused PTO to employees upon their termination for any or no reason.

 

h.Reimbursement of Normal Business Expenses. The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.

 

4.       Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer. Executive further agrees to perform such duties faithfully and to
the best of her ability, talent, and experience and, unless otherwise agreed
upon with the Company in writing, to render her full working time and attention
to the Company. 



 

5.       Termination. The parties agree that any termination of the Executive
under this Agreement will be governed as follows:

 

3

 

 

a.By the Company for Cause. The Company shall have the right to terminate this
Agreement and to discharge the Executive for Cause (as defined below), at any
time during the Term. For the purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon:


(i)        failure to materially perform and discharge the duties and
responsibilities of Executive under this Agreement after receiving written
notice and allowing Executive ten (10) business days to create a plan to cure
such failure(s), such plan being acceptable to the CEO and subject to discussion
with the Board of Directors, and a further thirty (30) days to cure such
failure(s), if so curable, provided, however, that after one such notice has
been given to Executive and the thirty (30) day cure period has lapsed, the
Company is no longer required to provide time to cure subsequent failures of the
same or substantially similar type having occurred within twelve (12) months of
the first instance under this provision, or

 

(ii)        any breach by Executive of the material provisions of this
Agreement; or

 

(iii)        felony conviction involving the personal dishonesty or moral
turpitude of Executive; or a determination by the CEO and subject to discussion
with the Board, after consideration of all available information, that Executive
has willfully and knowingly violated Company policies or procedures involving
discrimination, harassment, or work place violence or any other activities that
would potentially subject the Company to criminal or civil liabilities; or

 

(iv)        engagement in illegal drug use or abuse of alcohol or prescription
drugs that, in the good faith opinion and sole discretion of the Board and
subject to discussion with the Board, prevents Executive from performing her
duties, or

 

(v)        any misappropriation, embezzlement or conversion of the Company’s
opportunities or property by the Executive; or

 

(vi)        willful misconduct, recklessness or gross negligence by the
Executive in respect of the duties or obligations of the Executive under this
Agreement and/or the Confidentiality, Non-Solicitation or Non-Competition
Agreement.

 

Any termination for Cause pursuant to this Section shall be given to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause. If an
Executive is terminated for Cause, the Executive shall only be entitled to
receive his/her accrued and unpaid Salary, bonus and other benefits pursuant to
Section 3(c) through the termination date and the Company shall have no further
obligations under this Agreement from and after the date of termination.

 

4

 

 

b.Termination by Company Without Cause. At any time during the Term, the Company
shall have the right to terminate this Agreement and to discharge the Executive
without Cause effective upon delivery of written notice to the Executive. If the
Company terminates the Executive without “Cause” for any or no reason, then the
Company agrees that for a period of three (3) months from the date of notice of
termination (the “Severance Period”), it will pay as severance of (i) the
Executive’s base salary in accordance with Section 3(a) at such times as the
normally recurring payroll payments (“Severance Payments”); and (ii) 100% of the
COBRA premiums for the Executive’s and Executive’s family health insurance
benefits, as permitted by COBRA and under the policy provisions as they then may
apply. The Company also agrees that it will pay to the Executive at the next
such time that annual bonuses are paid by the Company to employees generally,
the pro rata portion of any bonus that would be due for the year in which the
termination occurs up to the date of written notice of termination (such pro
rata bonus amounts together with the amount of any payments due after a
termination without Cause for COBRA premiums, collectively the “Benefit
Consideration”). The pro rata portion of any such bonus that would be due and
payable for the year in which termination occurs shall be calculated by
annualizing any financial metrics of the Company (e.g., revenue, adjusted
EBITDA, or net income) that may be specified as Company performance metrics in
the MIP up to the most recent full month prior to the written notice of
termination and comparing such annualized figures to the performance thresholds
for the Executive outlined in the MIP that was in effect for such year at the
time the written notice of termination was delivered to the Executive. Executive
understands and acknowledges that she would not have any obligation or authority
to represent the Company in any way during the Severance Period.

 

Executive further agrees that in the event that she obtains employment during
the Severance Period, she will promptly notify the Company. Provided that such
employment does not violate the terms of the Confidentiality, Non-Solicitation
and Non-Competition Agreement, the Severance Payments will continue to be paid.
Other than the Severance Payments, and the Benefit Consideration which is
conditioned as described above, the Company shall have no further obligation to
the Executive after the date of termination.

 

The Executive acknowledges and agrees that any and all Severance Payments to
which she may be entitled under this Section 5(b) following a termination
without Cause are conditioned upon and subject to her execution of a general
waiver and release, in such reasonable form as counsel for the Company shall
determine, of all claims the Executive has or may have against the Company.

 

c.By Resignation of the Executive. The Executive may terminate her employment
hereunder with or without cause, upon giving sixty (60) days written notice to
the Company. Executive’s “Resignation for Cause” shall mean, without Executive’s
consent, the occurrence of any of the following circumstances:

 

(i)A material diminution of Executive’s Base Salary;

 

(ii)A change in Executive’s title or position within XGS or its successor, where
such change represents a material diminution of Executive’s level of
responsibility, duties or authorities; or

 

(iii)A material breach by XGS of the terms of this Agreement.

 

In the event Executive’s resignation is With Cause, Company shall pay to
Executive the Severance Payments as set out in Section 5(b).

 

5

 

 

The Executive agrees that during such sixty (60) day period no more than one
week of unused PTO may be utilized without the Company’s written consent. In the
event of such a termination, the Executive shall comply with any reasonable
request of the Company to assist in providing for an orderly transition of
authority, but such assistance shall not delay the Executive’s termination of
employment longer than sixty (60) days beyond the Executive’s original notice of
termination. Upon such a Resignation Without Cause, the the Executive shall
become entitled to any accrued but unpaid salary, and other benefits pursuant to
Section 3(c) through the termination date, and the Company shall have no further
obligations under this Agreement from and after the date of termination.

 

d.Disability of the Executive. This Agreement may be terminated by the Company
upon the Disability of the Executive. "Disability" shall mean any mental or
physical illness, condition, disability or incapacity which prevents the
Executive from reasonably discharging his/her duties and responsibilities under
this Agreement for a period of ninety (90) days in any one hundred eighty (180)
day period. In the event that any disagreement or dispute shall arise between
the Company and the Executive as to whether the Executive suffers from any
Disability, then, in such event, the Executive shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Michigan, who is agreeable to the Company and the Executive, and such physician
shall determine whether the Executive suffers from any Disability. In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and the Executive. The entire cost of such
examination shall be paid solely by the Company. In the event the Company has
purchased disability insurance for Executive, the Executive shall be deemed
disabled if she is disabled as defined by the terms of the disability policy. In
the event Company has purchased a disability policy, Executive shall be entitled
to the payments thereunder, subject and pursuant to the Company’s contract with
the disability insurance carrier. In addition, on the date that the Executive is
deemed to have a Disability, this Agreement will be deemed to have been
terminated and the Executive shall be entitled to receive from the Company
his/her accrued and unpaid Base Salary, bonus, and other benefits pursuant to
Section 3(c) through the termination date. Other than as set forth in this
subsection 5(c), the Company shall have no further obligations under this
Agreement from and after the date of termination due to Disability.

 

d.Death of the Executive. In the event of the death of Executive, the employment
of the Executive by the Company shall automatically terminate on the date of the
Executive's death and the Company shall be obligated to pay Executive’s estate,
or if written instructions signed by the Executive have been provided to the
Company prior to the Executive’s death which designates her specific next of
kin, pay such designated next of kin (i) the Executive’s accrued and unpaid Base
Salary, bonus, and other benefits pursuant to Section 3(c) through the
termination date and shall pay for Executive’s family health insurance for a
period of six (6) months thereafter, subject to and in accordance with the
provisions of COBRA. Other than as set forth in this subsection 5(d), the
Company shall have no further obligations under this Agreement from and after
the date of termination due to the death of the Executive.

 

6.       Confidentiality, Non-Compete & Non-Solicitation Agreement. Executive
agrees to the terms of the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto as Addendum A (the “Confidentiality Agreement”) and
has signed that Agreement. Such Confidentiality Agreement is hereby incorporated
into and made a part of this Agreement.

 

7.       Importance of Certain Clauses. Executive and Employer agree that the
covenants contained in the Confidentiality Agreement are material terms of this
Agreement and all parties understand the importance of such provisions to the
ongoing business of the Employer. As such, because the Employer's continued
business and viability depend on the protection of Confidential Information (as
such term is defined in the Confidentiality Agreement), non-solicitation and
non-competition, as well as the other provisions in the Confidentiality
Agreement, these clauses are interpreted by the parties to have applicability as
may be allowed by law and Executive understands and acknowledges his/her
understanding of same.

 

6

 

 

8.       Consideration. Executive acknowledges and agrees that the provision of
employment under this Agreement with the compensation and benefits specified in
Section 3 hereof and the execution by the Employer of this Agreement constitute
full, adequate and sufficient consideration to Executive for the Executive's
duties, obligations and covenants under this Agreement and under the
Confidentiality Agreement incorporated into this Agreement.

 

9.       Acknowledgement of Post Termination Obligations. Upon the effective
date of termination of Executive’s employment (unless due to Executive’s death),
if requested by the Employer, Executive shall participate in an exit interview
with the Employer and certify in writing that Executive has complied with her
contractual obligations and intends to comply with her continuing obligations
under this Agreement, including, but not limited to, the terms of the
Confidentiality Agreement. To the extent it is known or applicable at the time
of such exit interview, Executive shall also provide the Employer with
information concerning Executive's subsequent employer and the capacity in which
Executive will be employed. Executive's failure to comply with this provision
shall be a material breach of this Agreement, for which the Employer, in
addition to any other civil remedy, may in its sole discretion,(i) subject to
then-current and applicable law, discontinue any Benefit Consideration to which
the Executive may otherwise be entitled, or (ii) seek equitable relief, without
the necessity of posting bond.

 

10.       Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive's share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

 

11.        Representations of Executive. Executive represents and warrants to
Company that to the best of Executive’s knowledge and judgment (a) nothing in
her past legal and/or work and/or personal experiences, which if became broadly
known in the marketplace, would impair her ability to serve as the Chief
Financial Officer of a publicly-traded company or materially damage her
credibility with public shareholders; (b) there are no restrictions, agreements,
or understandings whatsoever to which she is a party which would prevent or make
unlawful her execution of this Agreement or employment hereunder, (c)
Executive’s execution of this Agreement and employment hereunder shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which she is a party or by which she is bound, (d) Executive is free
and able to execute this Agreement and to continue employment with Company, and
(e) Executive has not used and will not use confidential information or trade
secrets belonging to any prior employers to perform services for the Company.

 

12.        Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.

 

13.        Entire Agreement. This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or she has not relied upon any
representation of any third party in executing this Agreement, but rather have
relied exclusively on it or her own judgment in entering into this Agreement.

7

 

 

14.        Assignment. Employer may assign its interest, obligations, and rights
under this Agreement at its sole discretion and without approval of Executive to
a successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event. All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law. Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.

 

15.        Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.

 

16.       Remedies. If any action at law, equity or in arbitration, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party may, if the court or arbitrator hearing
the dispute, so determines, have its reasonable attorneys’ fees and costs of
enforcement recouped from the non-prevailing party.

 

17.       Amendment/Waiver. No waiver, modification, amendment or change of any
term of this Agreement shall be effective unless it is in a written agreement
signed by both parties. No waiver by the Employer of any breach or threatened
breach of this Agreement shall be construed as a waiver of any subsequent breach
unless it so provides by its terms.

 

18.       Governing Law, Venue and Jurisdiction. This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Michigan without regard to
any conflicts of laws, statutes, rules, regulations or ordinances. Executive
consents to personal jurisdiction and venue in the Circuit Court in and for
Ingham County, Michigan regarding any action arising under the terms of this
Agreement and any and all other disputes between Executive and Employer.

 

19. Arbitration. Any and all controversies and disputes between Executive and
Employer arising from this Agreement or regarding any other matter whatsoever
shall be submitted to arbitration before a single unbiased arbitrator skilled in
arbitrating such disputes under the American Arbitration Association, utilizing
its employment rules. The process for selecting a single unbiased arbitrator
shall be decided between Employer and Executive. Any arbitration action brought
pursuant to this section shall be heard in Lansing, Michigan. The Circuit Court
in and for Lansing, Michigan shall have concurrent jurisdiction with any
arbitration panel for the purpose of entering temporary and permanent injunctive
relief, but only with respect to any alleged breach of the Confidentiality,
Non-Solicitation and Non-Compete Agreement.

 

20.       Headings. The titles to the sections of this Agreement are solely for
the convenience of the parties and shall not affect in any way the meaning or
interpretation of this Agreement.

 

21.       Miscellaneous Terms. The parties to this Agreement declare and
represent that:

 

a.They have read and understand this Agreement;

 

b.They have been given the opportunity to consult with an attorney if they so
desire;

 

c.They intend to be legally bound by the promises set forth in this Agreement
and enter into it freely, without duress or coercion; and

 

d.They have retained signed copies of this Agreement for their records.

 

22.       Counterparts. This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.

 

Signatures appear on the following page.

8

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

XG SCIENCES, INC., a Michigan Corporation

 

By:______________________________

 

Name:____________________________

 

Title: ____________________________

 

 

 

 

EXECUTIVE:

 

________________________________

Jacqueline Lemke

 

 

Addendum A

 

Confidentiality, Non-Compete and Non-Solicitation Agreement

 

26022:00001:1779304-1

9